UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-192107 PREMIER PACIFIC CONSTRUCTION, INC. (exact name of registrant as specified in its charter) NEVADA 90-0920687 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13 POWAY,CA92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code –(858) 748-7152 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yesx No o Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ­xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­oNo x Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ­o­No x As of April 14, 2015 Premier Pacific Construction, Inc. had5,144,000shares of common stock outstanding. ii Table of Contents TABLE OF CONTENTS PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS. 3 ITEM 1B. UNRESOLVED STAFF COMMENTS. 3 ITEM 2. PROPERTIES. 3 ITEM 3. LEGAL PROCEEDINGS. 3 ITEM 4. MINE SAFETY DISCLOSURES. 3 PART II 3 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 3 ITEM 6. SELECTED FINANCIAL DATA. 5 ITEM 7. MANAGEMENT'S DISCUSSION OAND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 5 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 10 ITEM 9. CHANGES IN AND DIAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 21 ITEM 9A(I). CONTROLS AND PROCEDURES 21 ITEM 9B. OTHER INFORMATION 22 PART III 23 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 23 ITEM 11. EXECUTIVE COMPENSATION. 25 ITEM 12. SECURITY OWERSHIIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 27 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, DIRECTOR INDEPENDENCE. 27 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 28 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 28 SIGNATURES 29 iii Table of Contents PART I ITEM 1. BUSINESS. The Company We were incorporated on March 14, 2012 in the State of Nevada.In March 2012, we completed a merger with Premier Pacific Construction, Inc., a California corporation (“PPC-CA”).PPC-CA was originally formed in 2000 by our President, Richard Francella to provide general contracting and construction services within San Diego County, California.Mr. Francella has been a licensed contractor in the State of California since July 24, 2008. In 2009, this country experienced an economic downturn and resulting depression in the real estate market.The real estate market has started to recover, with existing home sales in June 2013 up 15.2% from the previous year.Source:National Association of Realtors. The National Association of Home Builders (“NAHB”) recently announced a reboundin the remodeling market in the second quarter of 2013.According to the NAHB, the Remodeling Market Index (“RMI”) rose six points to 55.This is the first time the RMI has been over 50 in eight years.An RMI above 50 indicates that more remodelers report that market activity is higher compared to the prior quarter. The overall RMI averages ratings of current remodeling activity with indicators of future remodeling activity.The NAHB partially attributes rise in existing home sales to the positive report.Source: www.nahb.org/remodel. The Company plans to take advantage of the upswing in the remodeling market by providing renovation and upgrade services to homeowners who need to sell their homes and wish to get the highest price possible.We will focus primarily onbuilding relationships with real estate brokers who can (1) refer us to selling homeowners, and (2) advise us on potential property market value of the home after renovation.We will contract directly with the selling homeowner to provide our renovation and upgrade services and materials with little or no up-front payment to us.Rather, our contracts will provide for payment through escrow at the time of sale.We intend to include a contract provision for payment should the selling homeowner decide not to sell the property.To secure payment, we intend to file construction liens with the appropriate county recorder’s office pursuant to State and local laws. We will initially market our pre-sale renovation and upgrade services to real estate brokers and homeowners within San Diego County, California.If our marketing efforts in San Diego County are successful, we will consider expanding our marketing in the counties of Orange and Riverside in California. Our President, Richard Francella, has initiated efforts to build strategic partnerships with real estate brokers within San Diego County who represent selling homeowners with properties that can be renovated to produce higher resale value.In this regard, Mr. Francella has contacted real estate brokers known by him within San Diego County and has received verbal commitments from these brokers that they will refer selling homeowners who might benefit from our pre-sale renovation and/or upgrade services. Before we commit to providing any pre-sale renovation and/or upgrade services, we must first assess the property to determine whether the property’s value can be enhanced by our services.The most important factors to be considered are the valuation of comparisons in the respective geographic area with consideration to the length of time properties are on the market for sale. The amount of like properties in inventory in the same geographic area will dictate the pace of sales, which would dictate the turn (sale) of the renovated properties. 1 Table of Contents If we determine whether the property value can be enhanced by our services, we must then work with the homeowner on a renovation and/or upgrade plan.Some of the factors we will consider in deciding what type of renovations and/or upgrades should be made include the age of the property, age and functionability of appliances, state of repair of flooring, tiles, walls, faucets, etc.All upgrades would be considered to GO GREEN (i.e. eco-friendly) where applicable, which might include new and more efficient appliances, low flush toilets, water and electric conservation water heaters and insulated windows. Employees We currently have only one employee.Richard Francella, our sole officer and Director, works 30 hours per work week as a general contractor on behalf of the Company.Mr. Francella plans to spend at least 10 hours per week marketing and promoting our pre-sale renovation and upgrade services. Business Development We seek to develop mutually beneficial business relationships with real estate brokers who have been engaged to represent sellers of residential property. Our ability to fully implement this marketing program is dependent upon available working capital. In light of the fact that the Company has nominal cash and that customers will not contribute to upfront costs of projects, we will not be able to implement our marketing program unless our existing operations grow or unless we obtains additional financing. We currently have no arrangements or commitments for additional financing. Additionally, if we use our working capital faster than originally planned, we may be required to substantially curtail our business development efforts as well as face higher costs for renovating and/or upgrading sellers’ properties. The implementation of a scaled-back program would slow our revenue growth. Marketing and Sales Our initial marketing efforts are geared toward developing mutually beneficial business relationships with real estate brokers.Once we have built these relationships, our efforts may extend to marketing and promoting our services directly to homeowners in local publications. Competition We currently know of only one local competitor that offers renovation and real estate brokerage services as a package.However, to the best of our knowledge, there is no other contractor that is willing to provide homeowners with renovations and upgrades to their properties without payment up front and without being tied to using a particular real estate broker.Our local competitor is an established company with the ability to widely promote their services via television commercials.Thereis no guarantee that we will compete successfully with our competition. 2 Table of Contents ITEM 1A. RISK FACTORS. As a “smaller reporting company,” we are not required to provide the information required by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS. As a “smaller reporting company,” we are not required to provide the information required by this Item. ITEM 2. PROPERTIES. Our principal executive office is located at 13103 Golden Way, Poway, CA92064, and our telephone number is (858) 748-7152.This office space is being provided to the registrant free of charge by our president, Richard Francella. This space is currently sufficient for our purposes, and we expect it to be sufficient for the foreseeable future.It is provided to us free of charge. ITEM 3. LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business.We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. ITEM 4. MINE SAFETY DISCLOSURES. N/A PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATEDSTOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITYSECURITIES. There is presently no public market for our shares of common stock.We anticipate applying for quoting of our common stock on the OTCBB and/or OTCQB upon the effectiveness of the registration statement of which this prospectus forms apart.However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB and/or OTCQB or, if quoted, that a public market will materialize. 3 Table of Contents Holders of Capital Stock As of the date of this registration statement, we had a total of 25 holders of our common stock. Rule 144 Shares All 5,144,000 of the presently outstanding shares of common stock are “restricted securities” as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available.Rule 144, as amended, is an exemption that generally provides that a non-affiliate shareholder of a non-reporting company who has satisfied a one year holding period for such restricted securities may sell their shares without registration.Our non-affiliate shareholders have held their shares for more than one year.Accordingly, those shares are available for resale pursuant to Rule 144. Affiliates of non-reporting companies may sell their shares after a one year holding period subject to certain volume limitations.Our sole officer and director owns 4,000,000 restricted shares, or 77.76% of the outstanding common stock.Since this officer has held his shares for more than one year, his shares are available for resale.The sale of these shares, whether pursuant to Rule 144 or otherwise, may have an immediate negative effect upon the price of the Company’s common stock in any market that might develop. Dividends To date, we have not paid any dividends on our common shares and we do not expect to declare or pay any dividends on our common shares in the foreseeable future. Payment of any dividends will depend upon future earnings, if any, our financial condition, and other factors as deemed relevant by our board of directors. Stock Option Grants We do not have any stock option plans. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We did not sell any equity securities which were not registered under the Securities Act during the year ended December 31, 2014 that were not otherwise disclosed on our quarterly reports on Form 10-Q or our current reports on Form 8-K filed during the year ended December 31, 2014. Purchase of Equity Securities We did not purchase any of our shares of common stock or other securities during our fiscal year ended December 31, 2014. 4 Table of Contents ITEM 6. SELECTED FINANCIAL DATA. As a “smaller reporting company,” we are not required to provide the information required by this Item. ITEM 7. MANAGEMENT'S DISCUSSION OF AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Plan of Operations All statements contained in this Report, other than statements of historical facts, that address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the word “believe,” “anticipate,” “expect” and word of similar import.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected.The Company cautions investors that any forward-looking statements made by the Company are not guarantees of future performance, and that actual results may differ materially from those in the forward-looking statements.Such risks and uncertainties include, without limitation: established competitors who have substantially greater financial resources and operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market, and access to sources of capital. The following discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Report.Except for the historical information contained herein, the discussion in this Report contains certain forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions.The cautionary statements made in this Report should be read as being applicable to all related forward-looking statements wherever they appear in this Report.The Company's actual results could differ materially from those discussed here. We were incorporated on March 14, 2012 in the State of Nevada.In March 2012, we completed a merger with Premier Pacific Construction, Inc., a California corporation (“PPC-CA”).PPC-CA was originally formed in 2000 by our President, Richard Francella to provide general contracting and construction services within San Diego County, California.Since our inception, we have operated as a construction company providing general contracting and construction services to both residential and commercial clients. Our plan is to continue to provide general contracting and construction services as we have done for more than a decade.In addition, we are also pursuing opportunities to work with homeowners who wish to sell their homes in the currently weak real estate market and wish to make certain renovations and upgrades to increase their potential sales price.In order to assist the homeowners, we will complete the renovations and upgrades (hereinafter “pre-sale renovation and upgrade services”) with no up-front out of pocket costs to the homeowner.Rather, the homeowner will agree to pay for our services through escrow when they sell.We plan to market our services to real estate brokers. 5 Table of Contents We have not yet begun marketing our pre-sale renovation and upgrade services to real estate brokers and have expended zero funds on marketing our pre-sale renovation and upgrade services to date.We have only established a few business relationships with real estate brokers in San Diego County.Our current lack of assets and no plan for obtaining additional funding may preclude our ability to execute on our business plan. The Company will most likely require additional funding for development and this additional funding may be raised through debt or equity offerings.Management has yet to decide what type of offering the Company will use or how much capital the Company will attempt to obtain and there is no guarantee that the Company will be able to raise any capital through any type of offerings. For these reasons, our auditor has expressed substantial doubt about our ability to continue as a going concern. The Company has been operating since 2000, offering general construction services within San Diego County, California.Over the past two years, we have had little revenue from operations and limited assets.Our plan is to continue to offer general construction services while expanding our business into renovation of real estate properties to be sold. During the next 12 months the Company will continue to network with local real estate brokers who could refer homeowners who are interested in selling their properties, but need renovations and/or upgrades to increase the market value.Our 12 month plan also includes building a website to attract real estate brokers and homeowners, completing our sub-contractor list, prospect for clients, and marketing our business on affiliate websites. We have created a basic website for our services (see Premierpacific.net), and are working on creating additional website pages that address our remodeling and renovation services to prospective home sellers in furtherance of our additional business plan.Within the next 6 months, we plan to have our website completed.For our internet marketing efforts, the website content will be search engine optimized, as well as outreaches to relevant partner sites and blogs to build link exchanges, driving traffic to our site.A stylish direct mail piece will also be produced highlighting our services and targeted to real estate brokers. We anticipate that the design and development of the website will take an additional six weeks and the customer outreach will take six months.We will immediately begin our advertising and marketing to source prospective realtor partners, investors and contractors through cold calls, referencing state lists of licensed and registered contractors, and direct mail strategies.We will focus our marketing on real estate brokers, agents and real estate investor professionals.The following table summarizes our planned marketing activities. 6 Table of Contents Planned activities Budget a) Creating website $3,000 - $4,000 b) Advertising through Industry related publications $2,000-$3,000 c) Advertising through consumer special interest publications such as magazines, newsletters and newspapers. $4,000-$5,000 d) Attending industry related Trade Shows and Expos $2,000-$3,000 e) Public Relations activities, including: creating a PR package, contacting media outlets, writing expert articles and industry related news and updates for submission to various consumer periodicals $2,500-$3,500 f) Direct marketing $1,500-$2,500 TOTAL ANTICIPATED MARKETING EXPENSES $15,000-$21,000 (*) (*)The amount of funds necessary to implement our marketing activities and plan of operation cannot be predicted with any certainty and may exceed any estimates set forth above. In the event that we are unable earn enough revenue from operations, we will endeavor to proceed with our plan of operations by locating alternative sources of financing.While the officers and directors have generally indicated a willingness to provide services and financial contributions if necessary, there are presently no agreements, arrangements, commitments, or specific understandings, either verbally or in writing, between the officers and directors and the Company. We do not anticipate hiring any staff during the first 12 months of operation, and will rely on the services of outside contractors for the design and development of our website and for labor on our real estate property renovations. Results of Operations Results of Operations for the Years Ended December 31, 2014 and 2013 The following summary of our results of operations should be read in conjunction with our audited financial statements for the years ended December 31, 2014 and 2013. Year Ended December 31, Revenue $ $ Cost of goods sold $ $ Operating Expenses $ ) $ ) Net Income (Loss) $ $ ) 7 Table of Contents Our revenues for the year ended December 31, 2014 were $73,972, compared to our revenues for the year ended December 31, 2013, which were $13,130, representing approximately a 463% increase.We attribute the increase in revenues during the year ended December 31, 2014 to an increase in remodeling and renovation contracts. We incurred operating expenses in the amount of $17,652 and $25,295 for the years ending December 31, 2014 and December 31, 2013 respectively. These operating expenses included professional fees in addition to administrative expenses.We attribute the reduction in operating costs to outsourcing to subcontractors. Liquidity and Capital Resources As of December 31, 2014, we had cash of $7,988 and operating working capital of $825. Over the past two fiscal years, the Company has funded its operations primarily through sales of common stock and through loans from its President, Richard Francella.Net cash flows from operations represented the Company’s principal source of cash for the period ending December 31, 2014. Our current average monthly administrative expenses are about $580, of which $218 is for phone, $100 is for gasoline, and $262 is for miscellaneous. We have been able to pay our monthly expenses from income from operations, sales of our common stock, and stockholder loans. We do not foresee quantifiable long term liquidity needs that vary from our current since those needs are dependent on whether or not we enter into contracts to provide pre-sale renovation and upgrade services. Richard Francella will be the only employee initially as the company seeks contracts.Additionally there will be little if any capital expenditures due to the nature of the business and the ability to bring in subcontractors for the bigger work.We believe that we have enough cash to support our daily operations and produce revenues while we are attempting to commence the expansion of our business with our pre-sale renovation and upgrade services.However, if we are unable to satisfy our cash requirements we may be unable to proceed with our plan of operations.We do not anticipate the purchase or sale of any significant equipment.We also do not expect any significant additions to the number of employees.The foregoing represents our best estimate of our cash needs based on current planning and business conditions.In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our pre-sale renovation and upgrade services. Increase in mortgage interest rates or unavailability of mortgage financing could adversely affect the ability of homebuyers to sell their current homes.As a result, once we commit to provide pre-sale renovation and upgrade services to a client, our margins, revenues, and cash flows may also be adversely affected. Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. 8 Table of Contents We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future.Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Going Concern We have an accumulated deficit through December 31, 2014 of $33,259. The Company will most likely require additional funding for development and this additional funding may be raised through debt or equity offerings. Management has yet to decide what type of offering the Company will use or how much capital the Company will attempt to obtain. There is no guarantee that the Company will be able to raise any capital through any type of offerings. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Critical Accounting Policies Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue from the sale of products or services in accordance with ASC 605-35-25-1” Revenue Recognition in Financial Statements”. The Company has adopted the “Completed Contract Method of Accounting.”. Revenue will consist of services income and will be recognized only when the following criteria have been met: i) Persuasive evidence of an agreement has been met; ii) Service has occurred; iii) The fee is fixed or determinable; iv) The collection is reasonably assured. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a “smaller reporting company,” we are not required to provide the information required by this Item. 9 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. PREMIER PACIFIC CONSTRUCTION, INC. Audited Financial Statements For the Period Ending December 31, 2014 Index Report of Independent Registered Public Accounting Firm 11 Balance Sheets 12 Statement of Operations 13 Statements of Stockholders’ Equity (Deficit) 14 Statement of Cash Flows 15 Notes to Financial Statements 16 10 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Premier Pacific Construction, Inc. Poway, California We have audited the accompanying balance sheets of Premier Pacific Construction, Inc. as of December 31, 2014 and 2013 and the related statements of operations, stockholders’ equity (deficit) and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Premier Pacific Construction, Inc. as of December 31, 2014 and 2013, and the results of its operations and its cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Premier Pacific Construction, Inc. will continue as a going concern. As discussed in Note 1to the financial statements, the Company’s income has come from five major clients and there can be no assurance that there will be a continuance in their business, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas April 14, 2015 11 Table of Contents PREMIER PACIFIC CONSTRUCTION INC. Balance Sheets December 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - Total current assets Fixed assets Computer and office equipment TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable Loan from shareholder Progress billings - Total current liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock $0.001 par value, 75,000,000 authorized and 5,144,000 issued and outstanding as of December 31, 2014 and2013 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITITES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 12 Table of Contents PREMIER PACIFIC CONSTRUCTION, INC. Statements of Operations Year Ended Year Ended December 31, December 31, Revenue Construction income $ $ Total revenue Cost of goods sold Job related costs Gross profit Operating costs General, administrative and professional fees Total operating costs Net Income (loss) $ $ ) Basic and dilutive earnings per share ) ) Weighted average number of common shares outstanding basic and diluted The accompanying notes are an integral part of these financial statements. 13 Table of Contents PREMIER PACIFIC CONSTRUCTION, INC. Statements of Stockholders’ Equity (Deficit) Common Stock Common Stock Amount Additional Paid-in Capital Accumulated During Development Stage Total Balance December 31, 2012 $ $ $ ) Additional paid-in capital by founder - - - Net loss - - - ) ) Balance December 31, 2013 $ $ $ ) ) Net income - - - Balance December 31, 2014 ) The accompanying notes are an integral part of these financial statements. 14 Table of Contents PREMIER PACIFIC CONSTRUCTION, INC. Statements of Cash Flows Year Ended Year Ended December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Changes in operating assets and liabilities: Pre-paid expenses ) Progress billings ) Accounts payable - Net cash provided by (used) in operating activities ) INVESTING ACTIVITIES Computer and office equipment - ) Net cash provided by (used) in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loans Repayment of shareholder loans ) Net cash provided by (used) in financing activities ) Net change in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $
